DETAILED ACTION
This Office action is a response to Preliminary Amendment of an Application No. 16/963,747 filed on 07/21/2020 in which claims 1-20 have been cancelled and new claims 21-32 have been added. Accordingly, claims 21-32 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Acknowledgement is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). Receipt is acknowledge of certified copies of papers required by 37 CFR 1.55.

Drawings
The Examiner contends that the drawings submitted on 07/21/2020 are acceptable for examination proceedings.
Information Disclosure Statement
The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 07/21/2020 and 08/31/2020.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-22, 25, 27-28 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 2014/0219204 A1) hereinafter “Park”.

Regarding claim 21, Park discloses an operation method performed by a terminal in communication system (see FIG. 12, UE; see ¶ [0135]), the operation method comprising:
transmitting, to a base station, a random access message (see FIG. 12, step 2; see ¶ [0137], UE transmits an RA preamble/random access message to the base station);
receiving, from the base station, a random access response (RAR) in response to the random access message within a window (see FIG. 12, step 3; see ¶ [0127] [0138-39], the user equipment receives RAR/random access response message within an RAR window); and
transmitting, to the base station, a hybrid automatic repeat request (HARQ) response to the RAR (see FIG. 12, step 4; see ¶ [0139], UE transmit HARQ feedback (NACK) to the base station).

Regarding claims 22 and 28, Park discloses wherein the RAR includes information indicating resources used for transmitting the HARQ response for the RAR (see ¶ [0132] [0136], the base station can set up a maximum HARQ retransmission count which is applied when RAR is transmitted to the user equipment).
Regarding claims 25 and 31, Park discloses wherein the RAR includes at least one of a random access preamble identifier (RAPID) (see ¶ [0081], in the random access response, a random access identifier (e.g., RAPID/random access preamble identifier) can be included).

Regarding claim 27, Park discloses an operation method performed by a base station (see FIG. 12, eNB; see ¶ [0135]), the operation method comprising:
receiving, from a terminal, a random access message (see FIG. 12, step 2; see ¶ [0137], UE transmits an RA preamble/random access message to the base station);
transmitting, to the terminal, a random access response (RAR) in response to the random access message within a window (see FIG. 12, step 3; see ¶ [0127] [0138-39], the user equipment receives RAR/random access response message within an RAR window); and
receiving, from the terminal, a hybrid automatic repeat request (HARQ) response to the RAR (see FIG. 12, step 4; see ¶ [0139], UE transmit HARQ feedback (NACK) to the base station).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 23-24, 26, 29-30 and 32 rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Goto et al. (US 2021/0160917 A1) hereinafter “Goto”.

Regarding claims 23 and 29, Park discloses wherein the resources includes a time resource, a frequency resource used for transmitting the HARQ response for the RAR (see ¶ [0081], the random access response information can be transmitted in format of MAC PDU delivered through PDSCH and to receive frequency and time information of a radio resource of the PDSCH)., but does not explicitly disclose a modulation and coding scheme (MCS).
However, Goto discloses wherein the resources includes a time resource, a frequency resource, and a modulation and coding scheme (MCS) used for transmitting the HARQ response for the RAR (see ¶ [0037] [0057], the parameter includes a resources in frequency, time and MCS is used to transmit a random access response).  
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide a modulation and coding scheme (MCS) as taught by Goto, in the system of Park, so that it would provide to achieve/satisfy the high reliability by differently using the DCI formats for notifying the uplink grant (Goto: see ¶ [0150]).

Regarding claims 24 and 30, Park discloses further comprising receiving, from the base station, downlink control information (DCI) which includes information indicating resources (see ¶ [0119] [0129], the RAR indicator included in the PDCCH in a DL control information (DCI) and PDCCH masked with RA-RNTI), but does not explicitly disclose a cyclic redundancy check (CRC) of the DCI is scrambled by a random access-radio network temporary identifier (RA-RNTI).
However, Goto discloses further comprising receiving, from the base station, downlink control information (DCI) which includes information indicating resources used for transmitting the RAR, wherein a cyclic redundancy check (CRC) of the DCI is scrambled by a random access-radio network temporary identifier (RA-RNTI) (see ¶ [0053] [0057], PDCCH is generated by adding a Cyclic Redundancy Check to the downlink control information (DCI) and CRC scrambled with RA-RNTI).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide a cyclic redundancy check (CRC) of the DCI is scrambled by a random access-radio network temporary identifier (RA-RNTI) as taught by Goto, in the system of Park, so that it would provide to achieve/satisfy the high reliability by differently using the DCI formats for notifying the uplink grant (Goto: see ¶ [0150]).

Regarding claims 26 and 32, Park discloses wherein the HARQ response is transmitted at a timing which is determined based on the information included in the RAR and a preconfigured value (see FIG. 12, step 4; see ¶ [0139] [0148], UE transmit HARQ feedback (NACK) to the base station and determines whether a current HARQ retransmission count amounts to the maximum HARQ retransmission count set up is reached), but does not explicitly disclose the HARQ response is transmitted in a physical uplink control channel (PUSCH).
However, Goto discloses wherein the HARQ response is transmitted in a physical uplink control channel (PUSCH) (see ¶ [0041], the PUSCH used to transmit the HARQ).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide the HARQ response is transmitted in a physical uplink control channel (PUSCH) as taught by Goto, in the system of Park, so that it would provide to achieve/satisfy the high reliability by differently using the DCI formats for notifying the uplink grant (Goto: see ¶ [0150]).

Conclusion
The prior art made of record (see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
Dinan et al. (US 2018/0279376 A1) entitled: “Power Control for Random Access”

A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of the action.  An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER CHEN whose telephone number is (571)270-7241.  The examiner can normally be reached on Monday - Friday 8:00am to 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER CHEN/Primary Examiner, Art Unit 2462